Citation Nr: 9920270	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-42 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as bursitis.

2.  Entitlement to service connection for a left knee 
disorder, claimed as bursitis.

3.  Entitlement to service connection for a genitourinary 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1983 and October 1986 to December 1992.  She also had 12 
retirement points of active duty for training from April to 
December 1985, the exact dates of which are not verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

The case was previously before the Board in March 1997, when 
it was remanded for additional development. 

The claim of entitlement to service connection for a 
genitourinary disorder is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has a right knee disorder.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current right knee disorder 
is the result of a disease or injury incurred in service.

3.  No medical evidence has been presented or secured in this 
case to render plausible a claim that the veteran currently 
has a left knee disorder.

4.  No medical evidence has been presented or secured to 
render plausible a claim that any current left knee disorder 
is the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disorder is not well grounded, and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a left knee disorder 
is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
active service are negative for complaints or findings of a 
knee disorder.

Service medical records from the veteran's second period of 
active service disclose that on April 4, 1988, she gave a 
history of three knee injuries over the past few months.  Her 
complaints included recurrent swelling lateral and inferior 
to the patella often with erythema.  She also had relatively 
constant pain over the same area.  There was tenderness over 
the area inferior and lateral to the patella.  Physical 
examination was otherwise normal.  An x-ray was within normal 
limits.  The assessment was bursitis.  

On follow-up examination on April 7, 1988, the veteran 
reported still having pain lateral to the patella, but 
improved.  There was no swelling and she was able to ambulate 
with some pain.  She walked with a mild limp.  Physical 
examination revealed tenderness lateral to the patella.  The 
assessment was bursitis, resolving.  The veteran was placed 
on light duty for five days.  There is no separation 
examination of record.  

A VA treatment record dated in November 1992 indicated that 
the veteran complained of intermittent pain and bulging of 
the popliteal space.  Examination of the knees was negative.  
There was no visible or palpable mass in the popliteal space.  
The examiner diagnosed ? baker's cyst.  The veteran also 
complained of left knee pain in December 1992.  A left knee 
film was negative.  Examination of the knee was negative at 
that time.    

The veteran underwent VA examination in January 1993.  She 
complained of intermittent swelling behind the left knee 
since an injury playing volleyball in 1983.  She also 
complained of pain and pressure lasting several days that 
responded to heat, elevation and NSAIDS.  She stated that 
since 1983, this occurred almost once a month.  She also 
complained of pain behind the left knee with stooping, 
squatting and bending.  The area of pain was in the popliteal 
fossae.  She was reportedly told that her pain was post 
traumatic bursitis.  She gave no history of joint pain. 

On physical examination, the veteran complained of pain on 
palpation of the left popliteal fossae.  Examination of the 
knee joint was unremarkable.  There was slight fullness to 
palpation of the left popliteal area.  There was full range 
of motion of both knees with some complaint of popliteal 
discomfort on the left with extreme flexion and extension.  
No joint abnormalities were noted.  An x-ray of the left knee 
was negative.  Pertinent diagnoses included history of 
recurrent bursitis of the left knee.

VA treatment records dated in June 1993 showed that the 
veteran complained of some pain and localized swelling of the 
left knee.  She gave a history of bursitis in that knee on 
several occasions in the past which had responded to NSAIDS.  
There was minimal swelling of the lateral aspect of the left 
knee.  Pertinent diagnoses included left knee pain.  

The veteran was afforded a VA joints examination in July 
1997.  She stated that she originally injured her left knee 
in 1983 while playing volleyball and was diagnosed as having 
traumatic bursitis.  She was prescribed Motrin.  She also 
gave a history of gradual onset of right knee pain in the 
1980s, at which time she was diagnosed as having bursitis and 
treated with crutches, heat and ice.  She was reportedly 
diagnosed as having chondromalacia of both knees and 
prescribed Relafen by a private doctor after her separation 
from service.  She was presently on no medication and had 
never undergone diagnostic studies, i.e., magnetic resonance 
imaging (MRI) or arthrogram, or surgery on her knees.      

The veteran's current complaints included constant aching, 
soreness and stiffness in both knees.  Her symptoms were 
worse in the left knee.  The left knee occasionally gave out 
while walking.  Both knees were stiff and felt swollen, 
although she was told there was no fluid in her knees.  On 
physical examination, the veteran walked with a normal gait 
without limping.  She could squat fully with no complaints.  
Both knees had normal contour, with the exception of some old 
swelling about the anterior tibial tubercles that suggested 
old, healed, Osgood-Schlatter's disease.  The anterior tibial 
tubercles were not painful on palpation.  Q-angles were 
normal measuring nine degrees.  There was no evidence of 
joint effusion.  There was no palpable tenderness over the 
joint spaces or patellar tendons.  Patella compression was 
painless bilaterally.  Patella apprehension sign was negative 
bilaterally.  There was no crepitation on range of motion.  
Range of motion was full and painless.  The collateral and 
cruciate ligaments were intact.  There was no evidence of a 
pivot shift.  McMurray's test was negative.  Neurological 
examination was normal.  There was no muscle atrophy.  Both 
knees measured 35 centimeters in circumference and both 
quadriceps 10 centimeters above the knee caps measured 44 
centimeters in circumference.  X-rays of the knees were 
negative.  The examiner diagnosed pain, both knees, no 
objective findings.  The examiner stated that there was no 
evidence of bursitis of either knee, despite such diagnoses 
in the past.  The examiner further commented that:  "I 
cannot find any orthopedic cause for the [veteran's] present 
complaints of pain in both knees.  The [veteran's] present 
complaints are, according to her, the same complaints she had 
while in the service but I cannot find any organic basis for 
these symptoms."    

The veteran expressed a similar history of knee complaints on 
VA pyelitis, nephrolithiasis, etc. examination in August 
1997.  The examiner diagnosed a history of knee pain 
diagnosed as traumatic bursitis.  In an addendum to the 
report, the examiner noted that x-rays of the knees were 
negative.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Here, no medical evidence has been presented or secured to 
render plausible a claim the veteran currently has a right or 
left knee disorder.  Although acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, a veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), and Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  

The fact that the veteran was diagnosed as having bursitis of 
the knee(s) during service is not dispositive.  There is no 
post-service objective evidence in the present case of 
current knee disabilities.  The veteran's post-service 
complaints of knee pain have been documented in the treatment 
records; however, there have been no clinical findings of any 
knee disorders.  Bursitis was diagnosed by history only on VA 
examinations in January 1993 and August 1997.  X-rays of the 
knees have been consistently normal.  On VA joints 
examination in July 1997, examination of the veteran's knees 
was negative.  The examiner was unable to identify any 
objective findings to account for the veteran's complaints of 
pain.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), 
the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."  Thus, the veteran's claims are not well 
grounded in the absence of medical evidence showing current 
right and/or left knee disorders.

In addition, even if the medical records demonstrated a 
diagnosis of right and/or left knee disorders, there is no 
medical expertise to relate chronic right and/or left knee 
disorders, if any, to any inservice finding or event or 
continuing symptomatology since service.  Savage v. Gober, 10 
Vet. App. 488, 497-98 (1997) (holding that, notwithstanding a 
showing of post-service continuity of symptomatology, medical 
expertise was required to relate present arthritis 
etiologically to post-service symptoms).  There is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic knee disability(ies) which caused the 
symptoms in service and that that underlying disability(ies) 
also has caused all the intermittent complaints of 
symptomatology experienced since service.  Similarly, there 
is no medical evidence tending to show that the knee 
problem(s) in service represented a chronic disability(ies) 
rather than an acute and transitory condition(s).  
 
The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for right and left 
knee disorders.  The Board is aware that on VA examination in 
July 1997 the veteran reported being diagnosed as having 
chondromalacia by a private doctor following her separation 
from active service in December 1992; however, in April 1997, 
the RO requested that the veteran provide releases with the 
names and addresses of health care providers that had treated 
her for knee disorders since her separation from active 
service.  She did not respond.  The duty to assist is not a 
one-way street, and, if an appellant wishes help, she cannot 
passively wait for it while withholding information that is 
essential to obtaining evidence necessary to deciding her 
claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Further action without response or assistance from the 
veteran is unwarranted.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a right knee disorder, claimed as 
bursitis, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a left knee disorder, claimed as 
bursitis, is denied.


REMAND

Service connection for a genitourinary disorder

In March 1997, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

The prior remand specifically instructed the RO to schedule 
the veteran for a VA examination.  The claims folder was to 
be made available to and be reviewed by the examiner prior to 
the examination.  Based on the review of all medical 
documentation and history on file, the examiner was to render 
an opinion as to the etiology and date of onset of any 
current urinary tract/bladder/kidney disorder identified on 
examination.  In so doing, the examiner was to thoroughly 
review the service medical records and note the veteran's 
inservice symptomatology.  The veteran was afforded VA 
examinations in 1997 and 1998; however, the examiner's 
opinion was inadequate and it does not appear that the 
veteran's medical records were adequately reviewed.

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those who have treated her for any 
genitourinary disorder since 1997. Make 
the necessary arrangements in order to 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file. 

With respect to the VA medical facilities, 
all records maintained that pertain to the 
veteran are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any request for private treatment 
records is not successful, inform the 
veteran and her representative of the 
negative outcome, and afford them an 
opportunity to obtain and submit the 
records, in keeping with the veteran's 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§  3.159(c)(1998).

2.  Afford the veteran an appropriate VA 
medical examination to determine the date 
of onset of the claimed genitourinary 
disorder.  The claims folder and a copy of 
this remand are to be made available to 
the examiner prior to the examination, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All tests deemed necessary by the examiner 
are to be performed. 

The examiner is asked to provide accurate 
diagnoses of all current genitourinary 
disorders the veteran has and determine 
the date of onset of all such disorders.   

The examiner should specifically express 
an opinion as to whether it is at least as 
likely as not any current genitourinary 
disorder had its onset during the 
veteran's active service from November 
1980 to November 1983 or October 1986 to 
December 1992, as evidenced by the 
inservice symptomatology and laboratory 
findings, i.e., urinalysis. 

If any such disorder originally had its 
onset between November 1983 and October 
1986 while the veteran was not on active 
duty, did it undergo a permanent increase 
in severity during active duty from 
October 1986 to December 1992.  If so, is 
it indisputable that any increase in 
severity was attributable to the natural 
progress of the disease?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If further 
consultation with other specialists is 
determined to be warranted in order to 
respond to the foregoing questions, such 
consultations are to be accomplished prior 
to completion of the report.

If opinions on the requested information 
cannot be stated with certainty, they 
should be expressed within a range of 
probability, if possible.  If the examiner 
is only able to theorize or speculate on a 
given matter, the examiner should so 
state.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case, which includes 
consideration of all evidence received 
since the December 1998 supplemental 
statement of the case.  Allow an 
appropriate period of time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.  She is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

